TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2016



                                     NO. 03-16-00312-CV


                Catherine Sue Pyka and Theresa Catherine Pyka, Appellants

                                                  v.

                               Darlene Marie Georgen, Appellee




        APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR


This is an appeal from the order signed by the trial court on April 6, 2016. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.     Therefore, the Court

dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and the court below.